Citation Nr: 9910872	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  95-33 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

M. L. Wright, Associate Counsel


INTRODUCTION

The veteran had active service from June 1964 to June 1965.  
This appeal arises from an August 1994 rating decision of the 
New York, New York, Regional Office (RO).  In this decision, 
the RO denied the veteran's claim for service connection for 
a psychiatric disability, to include PTSD.  She appealed this 
determination.


REMAND

In the present case, the veteran has claimed that she suffers 
with a psychiatric disability, to include PTSD, as a result 
of sexual abuse as a child from male members of her family.  
She contends that her pre-existing psychiatric disorder was 
permanently aggravated by her experiences in the military to 
include a romantic relationship with a male servicemember she 
did not realize was married.  The veteran claimed that she 
became pregnant as a result of this relationship at which 
time her lover told her he was married and would not leave 
his wife.  She alleges that this event led to her attempt to 
commit suicide and subsequent psychiatric evaluation by the 
military.  The veteran also claimed that she informed her 
superiors that she was pregnant and that she was forced out 
of the military for this reason.  She alleges that the trauma 
from being forced to separate from the military under these 
conditions has permanently aggravated her psychiatric 
disability.  The veteran further reported that she was unable 
to discuss her childhood sexual abuse until the 1990's and 
that these events did not come out during her military 
psychiatric evaluation.  

A review of the veteran's service medical records indicates 
that she was administratively discharged from active service 
in June 1965 due to a personality disorder.  The psychiatric 
examination report did not note any childhood sexual abuse 
suffered by the veteran.  It was noted by the examiner that 
the veteran did not fully cooperate with the interview and 
that he learned from other sources that she 


had recently broken off a relationship with a married man.  
These sources indicated that this break up was the impetus 
for the veteran's suicide attempt.  It was determined by the 
examiner that the veteran's psychiatric disability was due to 
a personality disorder that had not been acquired in the line 
of duty.  There is no discussion in her service medical 
records of her being pregnant nor was this found on her 
separation examination of June 1965.

The veteran was afforded a VA psychiatric examination in June 
1994.  This examination noted the veteran's claims of 
childhood sexual abuse and the exacerbation of her 
psychiatric symptoms during the military.  The diagnoses were 
major depression, dysthymia, and rule out PTSD.  The examiner 
opined "[h]er mood disorder was made worse when the Army 
rejected her because she was pregnant."  A letter was 
received from the veteran's private therapist in November 
1996.  The veteran's history was noted to include childhood 
sexual abuse.  The therapist reported the veteran's claim 
that her psychiatric symptoms had been exacerbated in the 
military after she had become pregnant.  The diagnoses were 
PTSD and major depressive disorder.

A copy of a letter from a former servicemember to the 
veteran's son was received by the RO in February 1996.  This 
letter noted that the author had known the veteran during 
their military service in New Mexico in 1965.  He claimed 
that they had become romantically involved even though he was 
married.  The author reported that he had continued to see 
the veteran after her discharge from the military.  It was 
indicated in the letter that sometime between the veteran's 
separation from the military and October 1965, she informed 
that author that she was three months pregnant with his 
child.  The author alleged that he was transferred to Vietnam 
in either October or November 1965 and never spoke to the 
veteran again.

A hearing on appeal was conducted in January 1996.  At this 
hearing, the veteran asserted that she had letters in her 
possession that had been received from her first child's 
father.  She agreed to submit copies of these letters to the 
RO.  There is no 


indication in the claims file that these letters were ever 
received.  At her Board of Veterans' Appeals (Board) hearing 
in September 1998, the veteran claimed that she was receiving 
ongoing psychiatric treatment from her private therapist and 
the VA.  These treatment records are not contained in the 
claims file.

The veteran's suicide attempt was made in late May 1965.  Her 
psychiatric evaluation of late May 1965 indicates that this 
was subsequent to the time she was told by her lover that he 
was married.  The veteran was separated from the military on 
June 24, 1965.  A verified copy of the register of birth for 
the veteran's first child was received in January 1996.  This 
document noted that her child was born on March [redacted] 1966.  
It was reported that the child's father was a corporal in the 
U. S. Army.

This record indicates that the veteran became pregnant around 
the time she was discharged from the military, which was 
approximately one month after she had broken up with a 
married servicemember.  This time sequence appears 
inconsistent with her claim that she had been separated from 
the military due to her pregnancy.  The veteran's psychiatric 
disability has been linked to her military service in an 
objective opinion from a VA psychiatrist in June 1994.  
However, this opinion specifically found that the aggravation 
of the veteran's psychiatric disability was due to her 
rejection by the military due to her pregnancy.  There is no 
mention in her service medical records of her pregnancy and 
this condition was not found on her separation examination of 
June 1965.  Thus the opinion as it is phrased in the 
examination report of June 1994 does not provide an adequate 
basis on which to grant service connection.

The undersigned finds that the veteran currently has a 
psychiatric disability that is due to her childhood sexual 
abuse.  The medical evidence of record indicates that she had 
an exacerbation of her psychiatric symptoms in May 1965 
during her active service period.  Because of the sensitive 
and personal nature of her childhood abuse, the veteran has 
claimed she was unable to relate the experiences of her 
childhood to 


her psychiatric examiners until recent years.  The 
undersigned finds this testimony to be persuasive and, 
therefore, further development of the medical record is 
warranted.  Under the circumstances, the case is REMANDED to 
the RO for the following action:

1.  The RO should appropriately contact 
the veteran and request her to provide 
the names and addresses of all healthcare 
providers who have treated her 
psychiatric disability.  The RO should 
also request the name and addresses of 
all healthcare providers that treated her 
pregnancy during 1965 and 1966.  The 
veteran should be requested to sign and 
submit appropriate forms giving her 
consent for the release to the VA of any 
private medical records.  The RO should 
specifically request a signed release 
form for the following therapist:

>Charles Bearce, C.S.W.
	Elliot-Bearce, Associates, 
C.S.W., P.C.
	Saratoga Springs, NY  12866

When the above requested information and 
consent forms are received, the RO should 
contact the named facilities and/or 
physicians and request them to furnish 
legible copies of all records of 
treatment.  Treatment records from any 
identified VA facility should also be 
obtained.  Once obtained, all records 
must be associated with the claims 
folder.

2.  The RO should appropriately contact 
the veteran and request that she obtain 
and submit lay evidence that 
substantiates her claims of stressful 
incidents during her military service.  
She should be informed that this 


evidence can include copies of letters 
home and lay statements from fellow 
servicemembers.  The veteran should 
specifically be asked to provide copies 
of the letters she wrote to or received 
from her first child's father.  She 
should be informed that her failure to 
provide this information could have an 
adverse effect on her claim for service 
connection.  Any material received from 
this request must be incorporated into 
the claims file.

3.  Following completion of the above 
development, the veteran should be 
afforded a special VA psychiatric 
examination.  The purpose of this 
examination is to determine whether the 
veteran's current psychiatric disability 
had its onset during, or was permanently 
aggravated by, her military service.  
Such tests as the examining physician 
deems necessary should be performed.  The 
clinical findings and reasons upon which 
the opinions are based should be clearly 
set forth.  If the examiner is unable to 
form an opinion on any of the requested 
findings, he or she should note the 
reasons why such an opinion cannot be 
stated.  The examiner should obtain a 
detailed history from the veteran 
regarding events prior to, during and 
subsequent to service.  The claims folder 
must be made available to the examining 
physician prior to the examination so 
that he or she may review pertinent 
aspects of the veteran's medical history.  
After this review and an interview with 
the veteran, the examiner should attempt 
to provide an accurate medical history of 
the veteran's psychiatric 


disability.  The examiner should express 
opinions for the record on the following:

a.  What are the specific 
psychiatric disorder(s) currently 
present?

b.  Is it at least as likely as not 
that any or all of the veteran's 
current psychiatric disorders were 
incurred or their severity 
permanently increased during her 
military service?  The examiner 
should use language in his or her 
answer similar to the language used 
in this question.  The examiner 
should refrain from using phrases 
like "may be", "could have", or 
"may have."

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

5.  Following completion of this action, 
the RO should review the evidence and 
determine whether the veteran's claim for 
service connection for a psychiatric 
disability may now be granted.  If the 
RO's decision remains adverse to the 
veteran, then a supplemental statement of 
the case should be issued to the veteran 
and her representative.  They should be 
given an appropriate time in which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no further action until she is 
informed.  The purpose of this REMAND is to obtain additional 
medical information.  No inference should be drawn regarding 
the final disposition of the claim as a result of this 
action.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

